DETAILED ACTION

Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-15 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16/077,926.  Also, unpatentable over claims 1-17 of copending Application No. 16/605,132. Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “vacuum cleaner VS autonomous traveler” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20110202175 is directed to a robotic cleaner includes a cleaning assembly for cleaning a surface and a main robot body. The main robot body houses a drive system to cause movement of the robotic cleaner and a microcontroller to control the movement of the robotic cleaner. The cleaning assembly is located in front of the drive system and a width of the cleaning assembly is greater than a width of the main robot body. A robotic cleaning system includes a main robot body and a plurality of cleaning assemblies for cleaning a surface. The main robot body houses a drive system to cause movement of the robotic cleaner and a microcontroller to control the movement of the robotic cleaner. The cleaning assembly is located in front of the drive system and each of the cleaning assemblies is detachable from the main robot body and each of the cleaning assemblies has a unique cleaning function;
US-20200100640 is directed to a vacuum cleaner includes a driving wheel, a cleaning part, a dust-collecting unit, a dust 
US-20190254490 is directed to a vacuum cleaner that can perform cleaning after grasping a shape of a cleaning area, and perform cleaning more efficiently. The vacuum cleaner includes a main casing, a driving wheel, a travel control part, a cleaning unit, a periphery detection sensor, and a map generation part. The driving wheel enables the main casing to travel. The travel control part controls driving of the driving wheel to make the main casing travel autonomously. The cleaning unit performs cleaning. The periphery detection sensor detects a shape of a 
US-20160000289 is directed to a self-propelled vacuum clearner comprising a housing; traveling members for allowing the housing to travel; cleaning members for cleaning a floor surface; an obstacle detection unit for detecting positions of obstacles present around the housing; and a control unit for controlling the traveling members, the cleaning members and the obstacle detection unit to allow the housing to clean the floor surface while the housing is self-propelled, wherein the control unit controls the obstacle detection unit to detect the positions of the obstacles around the housing and determines a traveling time to clean the floor surface on the basis of the positions of the obstacles;
US-20210059493 is directed to a vacuum cleaner includes a main casing, driving wheels, a cleaning unit, a memory, a sensor part and a communication part, a discriminating part, and a travel control part. The memory stores map data. The sensor part and the communication part acquire the information on a plurality of cleaning areas from an outside. The discriminating 
US-20200121147 is directed to a vacuum cleaner includes a main casing, a driving wheel, a control unit, a camera, a self-position estimation part, an obstacle detection part, and a mapping part. The camera captures an image in a traveling direction side of the main casing. The self-position estimation part estimates a position of the main casing on a basis of the image captured by the camera. The obstacle detection part detects an obstacle on a basis of the image captured by the camera. A timing in which either of processing by the self-position estimation part or processing by the obstacle detection part is executed during the main casing's traveling, as well as a timing when the both types of processing are executed simultaneously during the same, are set. The vacuum cleaner can autonomously traveling while reducing a load of image processing
US-20200057449 is directed to a vacuum cleaner (11) has a running drive unit which enables running of main portion. A camera (51) is arranged at main portion and images running 
US-20200033878 is directed to a vacuum cleaner includes a main casing, driving wheels, a cleaning unit, a map generation part including a function of a self-position estimation part, a discrimination part, a route setting part, and a travel control part. The discrimination part discriminates the type of a floor surface. The route setting part sets a traveling route on the basis of the map generated by the map generation part and the type of a floor surface discriminated by the discrimination part. The travel control part controls the driving of the driving wheels to make the main casing autonomously travel along the traveling route set by the route setting part. The vacuum cleaner can efficiently clean depending on the type of a floor surface;
US-10375376 is directed to an apparatus has a first imager that generates a first standard image captured at first time and second standard image captured at second time. A second imager generates a first reference image associated with the first time and a second reference image associated with second time. An 
US-10394794 is directed to the vehicle has an image pickup unit (35) that is arranged in a main case (20) for capturing an image. The sensor units (31) are arranged in the case for detecting distance from case to an obstacle in the surrounding area. A control unit moves case by controlling driving of driving wheels when control unit is set in traveling mode. The control unit moves case to image capturing position at which obstacles are not detected within a fixed distance around case when control unit is operated in image capturing mode so that the still images are imaged;
You et al., Development of a home service robot 'ISSAC’;
Liu et al., Hardware and software integration for domestic stairs cleaning robot;
Aravind et al., A Control Strategy for an Autonomous Robotic Vacuum Cleaner for Solar Panels;
Lee et al., Intelligent scheduling and motion control for household vacuum cleaning robot system using simulation based.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B